DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/10/22 has been entered, in which Applicant amended claims 1, 5, 16, and 20. Claims 1-20 are now pending and have been rejected as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 10/10/2022.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0206520 to Eteminan et al. (hereafter referred to as Eteminan) in view of U.S. Patent Application Publication Number 2017/0124526 to Sanderford et al. (hereafter referred to as Sanderford) and in further view of U.S. Patent Application Publication Number 2017/0006008 to Moran et al. (hereafter referred to as Moran).
As per claim 1, Eteminan teaches
A digital self-registration system, the system comprising: at least one processing device; and a memory coupled to the at least one processing device, the memory storing instructions that, when executed by the at least one processing device, cause the system to: (Paragraph Number [0378] teaches many of the processes and modules described above may be implemented as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium. When these instructions are executed by one or more computational element(s) (e.g., microprocessors, microcontrollers, digital signal processors (DSPs), application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), etc.) the instructions cause the computational element(s) to perform actions specified in the instructions. Paragraph Number [0379] teaches various processes and modules described above may be implemented completely using electronic circuitry that may include various sets of devices or elements (e.g., sensors, logic gates, analog to digital converters, digital to analog converters, comparators, etc.). Such circuitry may be able to perform functions and/or features that may be associated with various software elements described throughout).
receive, via an interface portal, a scheduling event from a service provider system of a plurality of service provider systems, the scheduling event associated with a service appointment for a user (Paragraph Number [0066] teaches patient portal services 240 may include a group of engagement services 244, which may provide a variety of capabilities allowing patients to record observations, answer surveys which may or may not have been announced or requested via a notification, report status either unsolicited or in response to a request in a notification, schedule events and associated reminders, keep a diary of medication dosing or device usage according to forms provided by the trial design, keep a journal of general observations or feelings in a free text format, and generally track progress and prompt activity to keep the patient participating through the trial).
convert the scheduling event to a standardized scheduling event using a first standardized format associated with provider service events and for use with the plurality of service provider systems, the standardized scheduling event including provider service information (Paragraph Number [0047] teaches secure network communication stack 214 may provide standard protocols for interconnection with other elements of system 100, as well as external entities that may also be connected to data network 101 but aren't shown as part of system 100. Paragraph Number [0065] teaches patient portal services 240 may include a group of secure communication services 243, which may act as a secure client supporting one or more of email, one-on-one chat, closed-group chat, open-group conversation forum, multimedia messaging, voice calling, and video calling between a patient and other users as permitted by the trial design. Permission for other combinations may be unlikely, such as a patient with a coordinator or a patient with an investigator, but they may be supported if permitted. For each communication mode, standard protocols and client formats may be implemented in a preferred embodiment, but confined to the closed system 100 in order to ensure privacy and security of health-related information. (See also Paragraph Numbers [0076] and [0282])).
extract a service provider identifier from the scheduling event (Paragraph Number [0062] teaches patient portal services 240 may include a group of enrollment services 241, which may support patient account management including... invitation of related clinicians and other patients to participate in the trial (identification of service provider). Paragraph Number [0072] teaches clinician portal services 250 may include a group of enrollment services 251, which may support clinician account management including registration of personal identifying and contact information, qualification and informed consent for trial participation, invitation of related clinicians and other patients to participate in the trial (identification of service provider)).
access a set of self-registration rules associated with the service provider identifier (Paragraph Number [0116] teaches provisioning and authorization data 222 may store information regarding users, their relationships, and their permissions. Provisioning data for each represented participant may include, but is not limited to, identifying information and other registration data such as enrollment (including qualification and consent) status if the participant is a patient or a clinician, logon credentials within the corresponding portal, and external addresses for use by external notifications gateway 288. (See also enrollment process as described in Paragraph Number [0134] containing rules and questions for qualification)).
apply one or more service provider-designated rules of the set of self­registration rules to determine the user qualifies for self-registration (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user. Depending on the trial design established by a coordinator, the patient may be presented a number of screens and options and data entry opportunities in order to qualify for participation in the trial, then review and consent to the terms of the trial and provide enrollment information required by the trial protocol such as health status, clinician relationships, and others. Some of the information may be recorded in provisioning and authorization data 222, while other information may be categorized such that it must be recorded in protected health information 223; if appropriate, some of the latter may be also de-identified and recorded in anonymized health information 224. When all the data is safely stored, still within operation 960, patient portal 204 enrollment services 241 should provide an acknowledgement to patient application 140 so it knows enrollment is complete and does not present the option to do so again).
automatically generate a first push notification comprising: an electronic notification message informing the user of a self-registration process for the service appointment (Paragraph Number [0143] teaches patient receive notification process 1200 begins with the prerequisite of patient logon process 800, in which all three actors participate. Note that external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. Once patient logon process 800 has established a portal session for the patient, whether prompted anew or already in place from previous activity, patient portal 204 may at operation 1255 receive an indication of the notification from notification relay service 282, and then at operation 1260 push that indication to patient application 140. Patient application 140 in turn may at operation 1235 update whatever screen it is displaying to include a form of the indication observable by the user).
and a first embedded access link to a self-registration application associated with the system for initiation of the self-registration process (Paragraph Number [0006] teaches a patient-user may utilize a patient application running on a device such as a smartphone and a patient portal provided by a system server or other appropriate resource. The applications and/or portals may be provided as network-based resources (e.g., via a web browser or application programming interface). Paragraph Number [0060] teaches patient portal 204 may provide, through patient application 140, a base view whereby the patient user can see account status, see overviews of each available service such as whether unviewed notifications exist, and select an available service to activate. Paragraph Number [0093] teaches each user application may be deployed as either a web application or a mobile application, or both, at the discretion of the coordinator designing the trial through trial design services 271. (See also Example in Paragraph [0126] of the self registration process)).
automatically send the first push notification to a network service for transmission to a messaging component associated with the user for display on one or more client devices associated with the user (Paragraph Number [0064] teaches notification service 242 may display a list of received notifications and may provide the ability to delete those that have been read and understood if permitted by the trial design. Notification service 242 may be implemented, for example, using standard email client technology. In another preferred embodiment when patient application 140 is a mobile device application, notification service 242 may use a capability specific to a particular mobile device operating system, such as Firebase Cloud Messaging, Apple Push Notification Services, or Windows Push Notification Services. Paragraph Number [0143] teaches external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. Once patient logon process 800 has established a portal session for the patient, whether prompted anew or already in place from previous activity, patient portal 204 may at operation 1255 receive an indication of the notification from notification relay service 282, and then at operation 1260 push that indication to patient application 140. Patient application 140 in turn may at operation 1235 update whatever screen it is displaying to include a form of the indication observable by the user).
in response to transmitting the first push notification to the network service and receiving an indication of the one or more client devices accessing the self-registration application, request a response including at least identification information (Paragraph Number [0063] teaches patient portal services 240 may include a notification service 242, which may support receiving targeted or broadcast messages from coordinators or from automatic aspects of the system. Notifications may include status updates such as general trial progress information or system availability information, instructions such as requests for referrals or to complete a survey, reminders for timed events such as doctor appointments or drug doses, information about missed communication attempts, or any other similar information. Paragraph Number [0066] teaches patient portal services 240 may include a group of engagement services 244, which may provide a variety of capabilities allowing patients to record observations, answer surveys which may or may not have been announced or requested via a notification, report status either unsolicited or in response to a request in a notification, schedule events and associated reminders, keep a diary of medication dosing or device usage according to forms provided by the trial design, keep a journal of general observations or feelings in a free text format, and generally track progress and prompt activity to keep the patient participating through the trial).
after receiving the response, convert the received identification information to a standardized identification information using a second standardized format associated with identity information, the second standardized format for use with identification information of different users (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user. Depending on the trial design established by a coordinator, the patient may be presented a number of screens and options and data entry opportunities in order to qualify for participation in the trial, then review and consent to the terms of the trial and provide enrollment information required by the trial protocol such as health status, clinician relationships, and others. Some of the information may be recorded in provisioning and authorization data 222, while other information may be categorized such that it must be recorded in protected health information 223; if appropriate, some of the latter may be also de-identified and recorded in anonymized health information 224. When all the data is safely stored, still within operation 960, patient portal 204 enrollment services 241 should provide an acknowledgement to patient application 140 so it knows enrollment is complete and does not present the option to do so again).
conduct an identity verification check using the standardized identity information to determine whether the standardized identity information is valid (Paragraph Number [0131] teaches patient logon process 800 begins at operation 820, in which the user may activate the patient application 140 device app previously installed in patient personal computing device 104 via patient self-registration process 600. At operation 836, the patient application 140 device app will initialize and retrieve its service credentials and app password from protected storage, prompt the user to enter the app password, then use the service credentials at operation 840 to connect and authenticate with patient portal 204. In parallel, the patient at operation 824 may enter the app password. In the meantime, patient portal 204 has been waiting for this connection, represented as operation 864; see also portals autonomous operation process 7200. Upon arrival of the connection attempt, patient portal 204 will at operation 868 verify the offered app credentials and respond accordingly at operation 872. If the credentials were not accepted, the decision at operation 876 causes server sub-process 815 to return to operation 864 and await another connection attempt).
after determining that the standardized identity information is valid and determining that the standardized payer information is valid, and determining that the one or more security question answers are valid, automatically transmit to the one or more client devices, via the self-registration application associated with the user, a request for confirmation of the service appointment, wherein receipt of the confirmation completes the self­registration process (Paragraph Number [0126] teaches the patient application 140 web app stores the automatic logon credentials cookie, prompts the patient to install the patient application 140 device app, and exits. At operation 635, the patient may approve installation and activation of the patient application 140 device app, using techniques specific to the operating system of patient personal computing device 104, whereupon the patient application 140 device app will initialize at operation 670 and collect the cookie containing automatic logon credentials and confirmation code, which was left for it by the patient application 140 web app at operation 665. Once initialized, patient application 140 will at operation 720 prompt the patient to enter the confirmation code created at operation 745. Paragraph Number [0127] teaches at operation 640 the patient should receive on the provided contact address the confirmation message that was constructed and sent at operation 685. When ready, at operation 705 the patient may enter the confirmation code thus received, allowing patient application 140 to connect securely and authenticate with patient portal 204 at operation 725. The confirmation code may also be conveyed as part of this authentication for a secondary confirmation by patient portal 204).
in response to receiving the confirmation, providing a notification to the service provider to indicate the self-registration process is completed (Paragraph Number [0145] teaches at this point, patient receive notification process 1200 is complete, with each sub-process quiescing in its own way. User sub-process 1205 simply finishes at operation 1230, with nothing further for the patient to do. In application sub-process 1210, patient application 140 remains running in patient personal computing device 104, so its quiescent state is waiting for the user's next selection at operation 1250. Similarly, patient portal 204 has an established session for this user, with patient application 140 connected and authenticated, so it too quiesces in an active state waiting for the next application request at operation 1270. Any of the other patient methods may be selected in this state).
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
request a response including at least…  payer information (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
and convert the received payer information to a standardized payer information using a third standardized format associated with payer information, the third standardized format for use with payer information of different payers (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment. Another benefit is the ability to only match appointments with providers accepting the patient's health insurance. In another example, the payment on both the provider's and the patient's behalf can be offered as a service. Benefits of this service include de-risking payment for services through guaranteed payment and a promise to pay the deductible. In addition, allowing the scheduling system 1000 to process the payment allows for efficient submission of a claim to the insurance company).
conduct a payer verification check using the standardized payer information to determine whether the standardized payer information is valid (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
Both Eteminan and Sanderford are directed towards check-in and registration of users for service appointment. Eteminan discloses determining times, dates, and locations of service appointments. Sanderford improves upon Eteminan by teaching utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance. One of ordinary skill in the art would be motivated to further include utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance, to efficiently direct users to complete check-in processes when they are proximate in time or location to the service appointment so that service providers can stay on schedule.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining times, dates, and locations of service appointments in Eteminan to further include utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance as disclosed in Sanderford, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Eteminan teaches verifying identity of users, but does not explicitly teach utilizing security questions with known answers which is taught by the following citations from Sanderford:
conduct a security check by requesting answers to one or more security questions (Paragraph Number [0123] and FIG. 10 teach an example screen display when a customer verifies their account. For added security, some online applications require additional authentication beyond just a username and password. A business partner independently verifies the customer's information to uniquely resolve their identity. The independent service provider generates questions that only the particular customer should be able to answer. In some embodiments, the partner is a knowledge based authentication (KBA) supplier. After the requested information is entered, the customer can select the Get Verified button 1010, for example to start verification).
the one or more security questions based on one or more of: demographic information, answers to questions previously provided by the user, credit profile data, or public information (Paragraph Number [0123] and FIG. 10 teach an example screen display when a customer verifies their account. For added security, some online applications require additional authentication beyond just a username and password. In the example shown, the customer is requested to enter their date of birth and their social security number to confirm the customer's identity. A business partner independently verifies the customer's information to uniquely resolve their identity. The independent service provider generates questions that only the particular customer should be able to answer. In some embodiments, the partner is a knowledge based authentication (KBA) supplier. After the requested information is entered, the customer can select the Get Verified button 1010, for example to start verification. Paragraph Number [0124] teaches verification questions generated by the knowledge base authentication supplier, such as a financial service provider. The service provider generates the verification questions. After the requested information is entered, the customer can select a Submit Answers button 1110, for example).
after receiving the one or more security question answers, verify the one or more security question answers by comparing the one or more security question answers to known information to determine if the one or more security question answers are valid (Paragraph Number [0123] and FIG. 10 teach an example screen display when a customer verifies their account. For added security, some online applications require additional authentication beyond just a username and password. In the example shown, the customer is requested to enter their date of birth and their social security number to confirm the customer's identity. A business partner independently verifies the customer's information to uniquely resolve their identity. The independent service provider generates questions that only the particular customer should be able to answer. In some embodiments, the partner is a knowledge based authentication (KBA) supplier. After the requested information is entered, the customer can select the Get Verified button 1010, for example to start verification. Paragraph Number [0124] teaches verification questions generated by the knowledge base authentication supplier, such as a financial service provider. The service provider generates the verification questions. After the requested information is entered, the customer can select a Submit Answers button 1110, for example).
Both the combination of Eteminan and Sanderford and Moran are directed towards check-in and registration of users. The combination of Eteminan and Sanderford discloses verifying identity of users. Moran improves upon the combination of Eteminan and Sanderford by teaching utilizing security questions with known answers. One of ordinary skill in the art would be motivated to further include utilizing security questions with known answers, to efficiently provide additional verification of users through a secure and verified information database.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of verifying identity of users in the combination of Eteminan and Sanderford to further include utilizing security questions with known answers as disclosed in Moran, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the system is further configured to: on a date of the service appointment and within a predetermined time period before a time of the service appointment, receive a current location of the user from the one or more client devices (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
in response to determining the current location of the user is geographically proximate to a location of the service appointment, generate and transmit to the one or more client devices a second push notification informing the user of a digital check-in process for the service appointment (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
wherein the second push notification provides access to the application for initiation of the digital check-in process (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
Both Eteminan and Sanderford are directed towards check-in and registration of users for service appointment. Eteminan discloses determining times, dates, and locations of service appointments. Sanderford improves upon Eteminan by teaching utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location. One of ordinary skill in the art would be motivated to further include utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location, to efficiently direct users to complete check-in processes when they are proximate in time or location to the service appointment so that service providers can stay on schedule.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining times, dates, and locations of service appointments in Eteminan to further include utilizing push notifications as patients meet certain criteria such as being geographically proximate to the appointment location as disclosed in Sanderford, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1 and 2.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the system is further configured to: provide directions from the current location of the user to the location of the service appointment as part of the digital check-in process (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
wherein the directions are provided a predetermined amount of time prior to the time of the service appointment based on an estimated travel time from the current location of the user to the location of the service appointment (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 2.
As per claim 4, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is further configured to: determine the user has not completed one or more forms required by the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user).
generate and transmit to the one or more client devices another push notification informing the user of the one or more forms to be completed, wherein the other push notification provides access to the application for completion of the one or more forms (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user).
in response to receiving an indication of the one or more client devices accessing the application, automatically populate at least a portion of the one or more forms using data stored in a local database of the system (Paragraph Number [0287] teaches if the credentials were accepted, each sub-process checks whether this is the user's first logon after registration or password reset, or whether it's the first logon to the default coordinator account, at operations 5625, 5605, and 5655. If so, coordinator application 170 prompts the user at operation 5630 to enter new logon credentials at operation 5610, and relays the updated credentials at operation 5635 so that coordinator portal 207 may store them in provisioning and authorization data 222 at operation 5660. Afterward, or if this is not the first logon, at operation 5665 coordinator portal 207 may retrieve from identity federation gateway 289 a list of federated trial links, and gather from operational databases 202 relevant data to populate the user's portal view, then at operation 5670 update coordinator application 170 with this information).
upon detecting a completion of the one or more forms, provide the completed one or more forms to the service provider (Paragraph Number [0134] teaches the patient may be presented a number of screens and options and data entry opportunities in order to qualify for participation in the trial, then review and consent to the terms of the trial and provide enrollment information required by the trial protocol such as health status, clinician relationships, and others. Operation 925 embodies the patient's activity of reading this material and entering the requested data. This may take the form of several interactions between user and app, but in the end when all the entries have been made, patient application 140 at operation 945 may submit the entire data package to patient portal 204 enrollment services 241, which in turn at operation 960 would update operational databases 202 with this new information about the patient).
As per claim 5, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is further configured to: monitor whether a service being performed in association with the service appointment has been authorized by a payer. (Paragraph Number [0134] teaches some of the information may be recorded in provisioning and authorization data 222, while other information may be categorized such that it must be recorded in protected health information 223; if appropriate, some of the latter may be also de-identified and recorded in anonymized health information 224. When all the data is safely stored, still within operation 960, patient portal 204 enrollment services 241 should provide an acknowledgement to patient application 140 so it knows enrollment is complete and does not present the option to do so again).
notify one or more of the user and the service provider if the service appointment has not been authorized (Paragraph Number [0117] teaches authorization data may include the set of records representing relationships between patients and clinicians, between patients and their affiliates (family members and representatives), and between primary clinicians and their affiliates (partners, nurses, etc.). Authorization data may also include data and service access permissions for each user, effectively defining roles and controlling what each can do within trial operations service suite 200).
As per claim 6, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1
In addition, Eteminan teaches:
the one or more details are initially provided in conjunction with the request to confirm the service appointment and subsequently provided a predetermined period of time before the date of the service appointment to remind the user of the service appointment (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it. Also, in operation 680 patient portal provides the patient application 140 device app installer package for download and sets a cookie in the patient application 140 web app containing initial credentials for automatic login when the device app starts, as well as a confirmation code the patient will enter at a later operation to demonstrate access to the provided contact address. At operation 685, this notification is constructed to contain the same confirmation code and a description of its use; patient portal 204 submits it to notifications relay service 282 so that it may be sent to the patient's external contact address).
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the system is further configured to: provide one or more details associated with the service appointment, wherein (Paragraph Number [0252] teaches the appointment timing feature allows the patient to modify their expected timing and even cancel their appointment through the patient device 1414. Upon the communication of the appointment timing 2100, the provider is immediately notified and the restacking method is triggered. A map feature can display the provider's location on a map on the patient device 1414 and allow the patient to send an address to a map program on the patient device 1414 or open an internet-based map. A set of directions and a real-time estimate for arrival the appointment location 1135 from the patient's location are calculated. The real-time estimate can be based on traffic information, as well as the available mode of transit information).
the one or more details include a name of the service provider, a date of the service appointment, a time of the service appointment, an estimated duration of the service appointment, an address of the service appointment, and a parking location (Paragraph Number [0252] teaches the appointment timing feature allows the patient to modify their expected timing and even cancel their appointment through the patient device 1414. Upon the communication of the appointment timing 2100, the provider is immediately notified and the restacking method is triggered. A map feature can display the provider's location on a map on the patient device 1414 and allow the patient to send an address to a map program on the patient device 1414 or open an internet-based map. A set of directions and a real-time estimate for arrival the appointment location 1135 from the patient's location are calculated. The real-time estimate can be based on traffic information, as well as the available mode of transit information).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 7, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1 and 6.
In addition, Eteminan teaches:
wherein the system is further configured to: provide the date of the service appointment, the time of the service appointment, and the estimated duration of the service appointment to a calendaring application executing on the one or more client devices to enable the service appointment to be added to a calendar. (Paragraph Number [0170] teaches patient view schedule of events process 1900 begins with the usual prerequisite of patient logon process 800, in which all three actors participate. Note that external notification mechanisms described in processes 7400 and 7450, respectively notifications relay service autonomous operation and external notifications gateway autonomous operation, may prompt a patient who is not already logged on to do so. After that, at operation 1920 the patient may select engagement services 244 and the calendar service from the menu of patient portal services 240. This may include explicit selection of an action to open the calendar, or it may occur automatically upon opening a notification that includes a newly scheduled event or a reminder for a previously scheduled event. Either way, at operation 1950 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 1980. At operation 1960, then, the application presents the appropriate screens for showing the calendar or specific event).
As per claim 8, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1 and 6.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the system is further configured to: based on the address of the service appointment and a location of the user, provide: (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
an estimated travel time (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
directions from the location of the user to one or more of the address of the service appointment and the parking location, wherein the location of the user is a current location of the user or a location determined from the identification information (Paragraph Number [0197] and FIG. 8 shows an example of a campus map 800 indicating a pathway 810 to the provider's office from a location on the campus map 800. In this example, the distance of the pathway can be used to estimate the time of travel from a parking and drop off area to the waiting room. In one example, one or more sensor systems 1300 can be placed along the campus to aid in providing navigation directions to direct the patient to the office, the waiting room, or any other appointment location including a closest pharmacy).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 9, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the system is further configured to: receive, from the service provider, information related to a delay associated with the service appointment, wherein the information includes one or more of an estimated duration of the delay and an incentivization offer (Paragraph Number [0070] teaches a scheduling system and a set of processes to predict appointment timing with increased accuracy resulting in reduced waiting time for each patient, irrespective of where they are on the schedule. An initial prediction of the appointment timing is done prior to the day of the scheduled appointment and a refined prediction of the appointment timing is calculated based on actual timing of events as they occur. A communication is sent to each patient to convey changes to their appointment timing to further reduce the patient's waiting time, by delaying their arrival).
generate and transmit another push notification informing the user of the delay and providing the incentivization offer to the one or more client devices (Paragraph Number [0070] teaches a scheduling system and a set of processes to predict appointment timing with increased accuracy resulting in reduced waiting time for each patient, irrespective of where they are on the schedule. An initial prediction of the appointment timing is done prior to the day of the scheduled appointment and a refined prediction of the appointment timing is calculated based on actual timing of events as they occur. A communication is sent to each patient to convey changes to their appointment timing to further reduce the patient's waiting time, by delaying their arrival).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 10, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1:
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein the identification information and the payer information include information associated with a photo identification card and a card associated with a payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 11, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1 and 10.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein to request the response, the system is configured to at least one of: provide a first option for automatic capture of an image of the photo identification card and the card associated with the payer using a camera of the one or more client devices; and provide a second option for manual entry of information associated with the photo identification card and the card associated with the payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 12, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1, 10, and 11.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein if the first option is selected, to verify the response for accuracy, the system is further configured to: receive the image of the photo identification card and the image of the card associated with the payer captured by the camera of the one or more client devices (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
perform a check to validate the photo identification card and the card associated with the payer (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment. The benefit of the advanced delivery of the patient information is a reduced number of pre-appointment tasks resulting in less waiting time. The payment method is stored with a patient's account in order to automate payment of provider fees so at completion of any appointments scheduled through the scheduling system 1000 the provider receives payment).
extract the identification information and the payer information from the validated photo identification card and the validated card associated with the payer for storage in in a local database of the system. (Paragraph Number [0264] teaches in the ‘my account’ section there may be a creating an account sub-section that will ask the patient to take a picture of their ID, Insurance card, and method of payment. In one example, this information is used for accuracy, success, and efficiency of the scheduling system 1000. The scanned ID and Insurance is sent to the provider on the day of the patient's appointment).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 13, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 1 and 10-12.
Eteminan teaches determining times, dates, and locations of service appointments, but does not explicitly teach utilizing push notifications and payer verifications as patients meet certain criteria such as being geographically proximate to the appointment location or if they have sufficient insurance which is taught by the following citations from Sanderford:
wherein, to verify the response for accuracy, the system is further configured to: upon validation of the photo identification card, request a self-portrait photograph to be captured by the camera of the one or more client devices (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
upon receipt of the captured self-portrait photograph, matching a photograph within the received image of the photo identification card to the captured self-portrait photograph to further validate the identification information. (Paragraph Number [0114] teaches the sensor system 1300 will sense the patient location 2220 and use it to search for providers with appointment availability in the vicinity. In another example, the sensor system 1300 is used to trigger a notification of the patient's arrival to the office and to provide a digital copy of the patient's check-in paperwork such as their photo II), insurance information, and health questionnaire or survey etc., to the provider device 1412. In another example, the sensor system 1300 will track a patient's distance from the appointment location 1135 and notify the provider device 1412 when the patient is expected to be late).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 14, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system hosts a text-to-mobile service and the push notification is a text message providing access to the application via a selectable link (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it. Also, in operation 680 patient portal provides the patient application 140 device app installer package for download and sets a cookie in the patient application 140 web app containing initial credentials for automatic login when the device app starts, as well as a confirmation code the patient will enter at a later operation to demonstrate access to the provided contact address. At operation 685, this notification is constructed to contain the same confirmation code and a description of its use; patient portal 204 submits it to notifications relay service 282 so that it may be sent to the patient's external contact address).
As per claim 15, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 1.
In addition, Eteminan teaches:
wherein the system is coupled to one or more systems associated with the service provider to facilitate communication. (Paragraph Numbers [0026]-[0027] and FIG. 1 illustrates a schematic block diagram of a clinical trial operations system 100 according to an exemplary embodiment of the invention. Data network 101 may interconnect the various elements of system 100. The network 101 may include one or more private networks as well as one or more public networks including the Internet. Constituent networks may include cellular mobile radio networks using various standards such as LTE; Wi-Fi networks serving public facilities such as airports, shopping centers, hospitals; Wi-Fi networks serving private facilities such as homes, labs, offices, and clinics; wired networks such as Ethernets within private facilities such as homes, labs, offices, and clinics; cable or DSL access networks; and any other form of data network. Each category of participant may be considered to be a user of corresponding elements in system 100. A patient who participates in a clinical trial supported by system 100 may use a patient personal computing device 104, which may be a mobile device such as a tablet or smartphone, or a traditional computer such as a laptop or desktop, and which may connect to data network 101 via an interface 114 that may be implemented using any of numerous technologies as listed above or otherwise).
As per claim 16, claim 16 recites a method substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1
As per claim 17, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 16.
In addition, Eteminan teaches:
wherein determining the user qualifies for self-registration comprises: determining one or more criterion stipulated by the service provider are met, the one or more criterion based on one or more of a type of service associated with the service appointment and one or more characteristics of the user (Paragraph Number [0126] teaches patient self-registration process 600 begins at operation 620, in which the user may activate a web browser installed in patient personal computing device 104 and enter a URL to access patient portal 204. The patient may have acquired this URL from any of several possible sources advertising the clinical trial of interest, including but not limited to: general news media; a website describing the trial; an invitation email, text message, or fax sent by the trial operations service at the request of another patient, a clinician, or a coordinator using their respective invitation processes 1100, 2800, or 6000. At operation 680, patient portal 204 stores the registration data in operational databases 202, creating a new entry for the patient in provisioning and authorization data 222 and partially populating it. Also, in operation 680 patient portal provides the patient application 140 device app installer package for download and sets a cookie in the patient application 140 web app containing initial credentials for automatic login when the device app starts, as well as a confirmation code the patient will enter at a later operation to demonstrate access to the provided contact address. At operation 685, this notification is constructed to contain the same confirmation code and a description of its use; patient portal 204 submits it to notifications relay service 282 so that it may be sent to the patient's external contact address).
As per claim 18, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claim 16.
In addition, Eteminan teaches:
further comprising: in response to determining the user does not qualify for self-registration, flagging the self-registration process as incomplete and notifying the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user).
As per claim 19, the combination of Eteminan, Sanderford, and Moran teaches each of the limitations of claims 16 and 18.
In addition, Eteminan teaches:
further comprising: providing the user an option to opt out of the self-registration process; and if the user selects the option to opt out of the self-registration process, flagging the self-registration process as incomplete and notifying the service provider (Paragraph Number [0134] teaches complete patient enrollment process 900 begins with the prerequisite of patient logon process 800, in which all three actors participate. After that, at operation 920 the patient may select enrollment services 241 from the menu of patient portal services 240. This may include explicit selection of an action to complete enrollment, although in a preferred embodiment patient application 140 may be aware from its patient portal services logic that enrollment is incomplete and must be the first action to take. Either way, at operation 935 patient application 140 may get the corresponding additional screens and logic from patient portal 204 if they are not already loaded, and patient portal 204 would provide them at operation 955. At operation 940, then, the application presents the appropriate screens for completing enrollment to the user. This may take the form of several interactions between user and app, but in the end when all the entries have been made, patient application 140 at operation 945 may submit the entire data package to patient portal 204 enrollment services 241, which in turn at operation 960 would update operational databases 202 with this new information about the patient).
As per claim 20, Eteminan teaches:
Computer readable storage media that includes executable instructions which, when executed by a processor provide a digital self-registration experience, the instructions comprising (Paragraph Number [0378] teaches many of the processes and modules described above may be implemented as software processes that are specified as one or more sets of instructions recorded on a non-transitory storage medium. When these instructions are executed by one or more computational element(s) (e.g., microprocessors, microcontrollers, digital signal processors (DSPs), application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), etc.) the instructions cause the computational element(s) to perform actions specified in the instructions. Paragraph Number [0379] teaches various processes and modules described above may be implemented completely using electronic circuitry that may include various sets of devices or elements (e.g., sensors, logic gates, analog to digital converters, digital to analog converters, comparators, etc.). Such circuitry may be able to perform functions and/or features that may be associated with various software elements described throughout).
The remainder of the claim limitations recite a method substantially similar to the method performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.

Response to Argument
Applicants arguments filed 10/10/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 10/10/2022, pgs. 11-13). Examiner notes that these arguments are moot in light of the new citations and new grounds of rejection. Examiner notes that new citations from the Moran reference have been applied in response to Applicant’s amended independent claims and to further support Examiner’s position. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/SHELBY A TURNER/Primary Examiner, Art Unit 3619